Citation Nr: 1226525	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-03 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder.

2.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

3.  Entitlement to service connection for a skin rash of the upper trunk, under arms, back, groin, and feet.

4.  Entitlement to service connection for chloracne.

5.  Entitlement to service connection for disability exhibited by restless leg syndrome, to include as due to service-connected diabetes mellitus and posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for erectile dysfunction, to include as due to service-connected diabetes mellitus or PTSD.

7.  Entitlement to an increased rating for bilateral pes planus, currently rated as 10 percent disabling.

8.  Entitlement to an increased rating for dermatophytosis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.

The October 2008 rating decision also denied service connection for PTSD.  In October 2008, the Veteran filed a timely notice of disagreement to that decision, it was addressed in the January 2009 statement of the case, and a February 2009 Form 9 was filed as to the claim.  However, in February 2011, the RO granted service connection for PTSD.  Although the Veteran filed a timely notice of disagreement as to the rating assigned in March 2011, and that issue was addressed in a March 2012 statement of the case, no formal appeal was filed with respect to that matter and it is not presently before the Board.  

In May 2012, the Veteran testified before the Board at a hearing held via videoconference at the RO.  A copy of the transcript is included in the claims file.

In June 2012, the Veteran submitted additional pertinent evidence, including treatment records and a personal statement, in support of his claims.  In July 2012, the Veteran's representative submitted a waiver of regional jurisdiction so that the Board may consider the new evidence in the first instance. 

The issues of entitlement to service connection for restless leg syndrome and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have an anxiety disorder separate from his service-connected PTSD.

2.  The Veteran does not have COPD that had its clinical onset in service or is otherwise related to active duty.  

3.  The Veteran does not have a chronic skin rash, including of the upper trunk, under arms, back, groin, or feet, other than service-connected dermatophytosis.

4.  Chloracne did not have its clinical onset in service or thereafter and is not otherwise related to active duty. 

5.  Throughout the pendency of the appeal, the Veteran's pes planus has been manifested by pain, fatigability, and loss of endurance with decreased arches, without evidence of marked deformity, weight-bearing lines over or medial to the great toes, inward bowing of the tendo Achilles, pain on manipulation accentuated, indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement or severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, resulting in no more than mild bilateral flatfoot.

6.  Throughout the pendency of the appeal, the Veteran's dermatophytosis has been manifested by itchy, dry skin in between the toes.  The disability does not involve at least 20 to 40 percent of the entire body, or 20 to 40 percent of the exposed areas and has not required systemic treatment such as therapeutic doses of corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more.


CONCLUSIONS OF LAW

1.  An anxiety disorder, other than service-connected PTSD, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  COPD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 

3.  A skin rash, including of the upper trunk, under arms, back, groin, and feet, other than service-connected dermatophytosis, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

4.   Chloracne was not incurred or aggravated in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

5.  The criteria for a rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2011). 

6.  The criteria for a rating in excess of 10 percent for dermatophytosis have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.118, Diagnostic Codes (DCs) 7806, 7813 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2008 letter, sent prior to the initial unfavorable RO decision issued in October 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection and increased rating claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  The February 2008 letter also informed the Veteran of the elements necessary to substantiate a claim for service connection on a secondary basis and as secondary to herbicide exposure.  Additionally, the February 2008 letter informed him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  In October 2008, the Veteran was informed of the rating criteria used to rate his claims for increased ratings.

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In this regard, at his 2012 hearing before the Board, the Veteran stated that he would like the opportunity to retrieve records from a private physician, Dr. S.  In a June 2012 statement, he reported that he was unable to retrieve those records because the physician was deceased and his office was closed.  He did not provide any other address or information for the Board to retrieve the records.  Thus, the Board finds that no further development with respect to those records is possible in this instance and remand is not required.   The Board has also reviewed the Veteran's Virtual VA claims file, an electronic file.  

The Veteran has also been afforded VA examinations in March 2008 and February 2011 with respect to his increased rating claims.   The Veteran contended at his hearing that the examinations were inadequate because the examiners, specifically one examiner, was young and appeared rushed and did not relay the Veteran's reports of intermittent skin rash that would sometimes worsen.  Additionally, the examiner only briefly inspected his flat feet by asking him to stand.  However, the Board finds these examinations to be adequate in that the examination reports include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Moreover, both examiners relayed the Veteran's subjective reports of rash and conducted necessary objective testing.  Although the Veteran stated that no examination of the feet was conducted, a review of the reports demonstrates that such is not the case.  Thus, remand for a new examination of the skin or feet, based upon the Veteran's contentions, is deemed not necessary in this case because the Veteran's contentions as to the inadequacy of the examinations are not supported.  Importantly, the examinations are not stale or remote, having been conducted in 2011, and the Veteran did not state that his skin disability or flat feet had worsened since the examinations were conducted.

The Board notes that the Veteran has not been provided with a VA examination in order to determine whether his claimed anxiety, COPD, skin rash, and chloracne are related to his military service.  However, as will be discussed below, there is no competent evidence that the Veteran has COPD, anxiety (other than PTSD), a skin rash of the upper trunk, arms, back, groin, and feet, other than dermatophytosis, or chloracne.  The medical evidence of record is negative for any current complaints, treatment, or diagnosis referable to those disorders.  Moreover, he has not provided any statements regarding a link between his COPD, chloracne, skin rash or anxiety symptomatology and service.  The Veteran has offered only conclusory statements regarding the incurrence of his claimed disorders.  The Federal Circuit has held that a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir. 2010).  Therefore, the Board finds that there is no indication that COPD, an anxiety disorder, a skin rash, or chloracne, or persistent or recurrent symptoms of such disorders, may be associated with the Veteran's military service.  Thus, a remand for examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79  (2006) (discussing circumstances when a VA examination is required). 

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge and the Veteran's representative asked questions and elicited answers designed to show that the Veteran had experienced an increase in his dermatophytosis and pes planus and that his other claims were caused or aggravated by service or a service-connected disability.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  In that regard, the Veteran and his representative declined to give testimony on the issue of entitlement to service connection for anxiety in light of the newly service-connected PTSD.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011). 

The following diseases shall be service connected if the veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) (2011) are satisfied: chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2011). 

A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  75 Fed. Reg. 109 (June 8, 2010). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that porphyria cutanea tarda, chloracne or other acneform disease consistent with chloracne, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii) (2011). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Anxiety

The Veteran contends that he currently suffers from an anxiety disorder related to his service.  Service treatment records are negative for a diagnosis of an anxiety disorder or symptoms of anxiety.  

Post-service VA treatment records reflect that on April 2009 psychological evaluation, the Veteran reported having trouble sleeping, restlessness, fatigability, irritability, anxiety, tension, and depression, among other symptoms.  Psychological examination resulted in a diagnosis of PTSD and major depression.  

On January 2011 VA psychiatric examination, the Veteran reported that he had most recently been diagnosed with dysthmia and major depression.  Mental status examination revealed a mood that was generally euthymic.  There was no thought disorder or delusions.  There were no panic attacks.  He was not having any significant problems with high anxiety while on medication.  After examining the Veteran and reviewing the claims file, the examiner diagnosed with the Veteran with PTSD and depressive disorder.  

On May 2012 private psychiatric evaluation, the Veteran reported symptoms related to what he witnessed in Vietnam.  He had trouble sleeping and was restless.  He felt hopeless, helpless, and worthless.  He could not tolerate crowds.  He was cooperative in the interview but was tense and withdrawn.  His affect and mood were depressed.  His concentration was fair.  Mental status examination resulted in a diagnosis of PTSD and neurotic depression.  

A review of the remaining VA and private treatment records are negative for a diagnosis of an anxiety disorder.

In this case, there is no evidence to that the Veteran currently suffers from a diagnosed anxiety disorder.  Absent evidence of a current disability, service connection must be denied.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992).   

Although the Veteran contends that he feels anxious related to his service stressor, those symptoms are already accounted for by his service-connected PTSD.  The Veteran has not stated that he suffers from an anxiety disorder that is clearly distinguishable from his PTSD, but rather claims that he suffers from anxiety and PTSD, together.  A medical professional has not diagnosed an anxiety disorder separately from the symptoms of his PTSD.  Thus, the Board finds that his service-connected PTSD accounts for his symptoms of anxiety, and, as there is no evidence of a separate diagnosis of an anxiety disorder at anytime during the appeal period, the claim for service connection for an anxiety disorder must be denied.  

COPD

The Veteran contends that he suffers from COPD related to herbicide exposure in service or due to his PTSD.

Service treatment records, including on February 1966 separation examination, are negative for any indication of a pulmonary illness or diagnosis.  

Post-service treatment records reflect that on March 1969 VA examination, the Veteran denied any pulmonary symptoms and an X-ray of the chest was negative.  On March 1974 VA examination, the Veteran denied any pulmonary symptoms.   X-ray of the chest was normal.

VA treatment records reflect that on May 2008 sleep apnea evaluation, the Veteran reported that he was a former smoker, from his teenage years to his mid-30's.  He denied any cough, wheeze, sputum, or chest pain.  There was no known history of asthma, COPD, TB, or pneumonia.  He reported having had periodic spirometry screening when he worked for the railroad, and believed the most recent one conducted in 1999 was without significant impairment.  He did not use an inhaler.  A review of a June 2006 chest X-ray showed multiple calcified graulomas, bilaterally, and mild scarring, with no evidence of active cardiopulmonary disease.  The diagnosis was old granulomatous lung disease.  

The remainder of the VA treatment records dated from 2007 to 2012 are negative for any indication that he has been diagnosed with COPD or any other pulmonary disease.  The records reflect a diagnosis of allergic rhinitis, seasonal, for which the Veteran does not seek service connection.

Private treatment records reflect that in October 2010, the Veteran was hospitalized for coronary atherosclerosis.  He was also assessed to suffer from pleural effusion and pulmonary collapse related to the heart condition.

In this case, although the May 2008 VA pulmonary record reflects a diagnosis of old granulomatous disease, there no indication that he suffered from COPD or any chronic bronchitis or emphysema.  Specifically, the VA treatment records, in listing his ongoing diagnoses, have not once listed COPD as one of his conditions, nor has there been any indication that he uses medication, such as an inhaler, to treat symptoms of an obstructive pulmonary disorder.  Moreover, the 2008 diagnosis of "old granulomatous disease" is not indicative of an active pulmonary disorder or that the Veteran suffers from COPD, and a medical professional has not diagnosed COPD based upon X-rays of the chest.  Thus, there is no evidence of a current diagnosis of COPD.  Per the Veteran's own statements, a 1999 spirometry was within normal limits.  In that regard, the Veteran has not provided any statements describing a current respiratory symptoms or describing how the contended COPD was related to service, herbicide exposure, or a service-connected disability.  Thus, the Board finds that absent a current diagnosis, service connection for COPD must be denied.

Skin Rash and Chloracne

The Veteran contends that he currently suffers from a skin rash or chloracne to the upper trunk, under arms, back, groin, and feet, other than his service-connected dermatophytosis, that was due to herbicide exposure in service.  He contends that if he doesn't use a specific laundry detergent, he tends to break out in a rash.

Service treatment records, including on February 1966 separation examination, are negative for any indication of a skin rash or skin irritation.

Post-service treatment records reflect that on March 1969 VA examination, the Veteran was found to have epidermatophytosis of the feet, with no other indication of a skin abnormality.  On March 1974 VA examination, the Veteran reported only skin eruptions on the surfaces between the toes.  Examination of the skin was otherwise negative.  The diagnosis was tinea pedis.

On March 2008 VA examination, no skin rash or condition other than related to his service-connected dermaphytosis of the feet was reported or found.

On February 2011 VA examination, the Veteran reported having itchy, dry skin in between his toes.  He did not report any other skin rash or symptoms.

A review of the remaining VA and private treatment records, which list his ongoing diagnoses and history of illnesses, are negative for an indication of a skin rash other than the service-connected dermatophytosis.

In this case, there is no indication that the Veteran currently suffers from a skin rash other than the service-connected dermatophytosis located on his feet.  On 2008 and 2011 VA examination, the Veteran did not report any skin rash to the rest of his body and no other skin rash or skin condition, to include any indication of chloracne, was found or diagnosed.  The post-service treatment records are also negative for any indication of complaints of or treatment for a skin condition.  Thus, the Board finds that service connection for a skin condition, to include chloracne, must be denied as there is no current medical evidence to demonstrate that such conditions exist.  Significantly, there is no indication that he suffered from chloracne within one year following the last exposure to herbicides.  38 C.F.R. § 3.307(a)(6)(ii) (2011).

Although the Veteran is competent to state that he suffers from a skin rash that occurs on and off and when he uses certain detergents, his statements are outweighed by the medical evidence, including two VA examinations that are negative for any diagnosis of a skin condition other than dermaphytosis.  There is no indication in the treatment records that he suffers from a skin rash to the upper trunk, arms, back, groin, or feet.  Thus, although he might suffer from temporary rashes related to the use of laundry detergent, as he has stated, there is simply no evidence of a chronic condition that would qualify as a disability for VA purposes.

Additionally, the Board notes that the Veteran has contended on his own behalf that he has COPD, a skin rash to the upper trunk, arms, back, groin, or feet, chloracne, and an anxiety disorder that are related to his military service, to include his exposure to herbicides, or to a service-connected disability.   While he is competent to testify as to his symptomatology of trouble breathing, a skin rash, and anxious feelings, as well as his in-service duties that exposed him to herbicides, he is not competent or qualified, as a layperson, to render an opinion concerning the complex medical relationship between these disabilities and service or exposure to herbicides.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  While the Board acknowledges that the Federal Circuit has held that lay testimony could, in certain circumstances, constitute competent nexus evidence,  see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in the instant case, the Board finds that the question regarding the potential relationship between COPD, a skin rash, and chloracne, and exposure to herbicides in service, as well as between anxiety and service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent the Veteran is competent to describe symptoms of COPD, a skin rash, chloracne, and anxiety, the objective evidence does not support his claim that he has pertinent disability and/or that it is related to service.  In fact the objective evidence does not support a finding that he has any claimed disabilities or that he had pertinent disability in service or that it was related to active duty.   

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for COPD, a skin rash to the upper trunk, under arms, back, groin, and feet, chloracne, and an anxiety disorder.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107. 

Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Bilateral Pes Planus

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

The Veteran's pes planus has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276. 

Diagnostic Code 5276 provides for a 10 percent evaluation is warranted for moderate bilateral or unilateral acquired flatfoot where the weight-bearing lines are over or medial to the great toes, inward bowing of the tendo Achilles, pain on manipulation and use of the feet.  A 20 percent or 30 percent evaluation is warranted for severe unilateral or bilateral, respectively, acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 30 percent or 50 percent rating is warranted for pronounced unilateral or bilateral, respectively, acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances. 

Turning to the evidence of record, on March 2008 VA examination, the Veteran reported that over the years, he had experienced pain in his feet when standing for long, especially on hard surfaces.  He had changed jobs to get off of his feet.  His symptoms had become progressively worse.  He denied symptoms of swelling, heat, redness, stiffness, or weakness.  He had pain when standing, walking, or at rest, fatigability, and lack of endurance.  There was pain, fatigability, and lack of endurance at the arch of each foot.  He had flare-ups weekly or more often lasting less than a day.  The flare-ups occurred on standing or walking for too long and were relieved by rest and elevation.  He was able to stand for fifteen to thirty minutes and could walk one to three miles.  When his feet were painful at the end of the day, he could not walk for more than a few yards.  Physical examination of the feet showed no abnormal weight bearing.  There was mild tenderness to palpation of the arch of each foot.  The feet were reddish purple on dangling.  Pulses were diminished but palpable.  There was no foot malalignment, bilaterally.  There was no pronation.  There was no arch present on weight bearing or nonweightbearing.  The weightbearing line was over the great toe.  There was clawfoot on the right.  He had a normal gait.  He could walk on toes but not on his heels.  X-rays of the feet showed no acute abnormality.  The diagnosis was clinically mild bilateral pes planus.  There was also evidence of bilateral calcaneal spurs and arthritis of the first metatarsophalangeal joints.  His pes planus had a severe impact on his ability to play sports, otherwise the impact on his activities of daily living was mostly mild to moderate.  He reported that he retired in 2000 after working 33 years for the railroad.

On February 2011 VA examination, the Veteran reported that he did not use any sort of treatment for his flat feet.  He had pain while walking.  There was pain and fatigability while walking or standing.  The location of the pain was in the arch region.  There was no swelling, heat, redness, or stiffness reported.  He stated that he was able to stand for 15 to 30 minutes.  He was able to walk one to three miles per day.  Physical examination did not show abnormal weightbearing, instability, or weakness.  There was normal Achilles alignment on weight bearing and nonweight bearing.  There was no indication of foot malalignment.  There was an arch present, bilaterally.  The examiner noted that the Veteran did not have complete flattening of the arch but the arch was moderately depressed during standing.  The diagnosis was very mild pes planus.  There was no significant effects occupationally.

In this case, the Board finds that a rating higher than 10 percent for bilateral pes planus is not warranted at anytime during the pendency of the appeal.  The evidence fails to show that the Veteran's pes planus results in severe manifestations with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  Rather, although there was pain on use, such was not considered to be severe on examination, and the Veteran did not describe severe symptoms.  Rather, his pes planus has consistently been described as mild in degree.  Thus, the disability cannot be said, even on flare-up, to equal a severe disability such that a higher rating would be warranted.

Additionally, the Board finds that there are no additional manifestations of his service-connected bilateral pes planus that are more appropriately addressed under any additional Diagnostic Code(s).  In this regard, as there is no evidence of arthritis, bilateral weak foot, acquired claw foot (pes cavus), anterior metatarsalgia (Morton's disease), hallux valgus, hallux rigidus, hammertoe, or malunion or nonunion of the tarsal or metatarsal bones medically that has been medically related to the service-connected pes planus, the Veteran is not entitled to an increased or separate ratings under Diagnostic Codes 5003, 5277, 5278, 5279, 5280, 5281, 5282, or 5283, respectively.  In that regard, although there is evidence of arthritis of the feet with calcaneal spurs, those conditions have not been deemed related to the service-connected pes planus.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80 (1997); 38 C.F.R. § 4.59 (2009).  However, because the diagnostic code pertaining to pes planus does not contain criteria based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment, are not applicable.  However, even when taking into consideration functional impairment on flare-up, there is no indication, even when considering the Veteran's lay statements, that his pes planus meets the symptomatology contemplated by a higher rating under DC 5276.  

Dermatophytosis

The Veteran's dermatophytosis has been rated as 10 percent disabling under DC 7813-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  DC 7813 pertains to dermatophytosis of the body, head, feet, beard area, nails, or inguinal area.  38 C.F.R. § 4.118 , DC 7813.  Diagnostic Code 7813 directs that disability associated with dermatophytosis be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801-7805), or dermatitis (DC 7806), depending upon the predominant disability.  In this case, the Veteran's skin conditions do not involve his head, face, or neck.  Thus, the Veteran does not have disfigurement of the head, face, or neck.  Additionally, his predominant disability is not that of scars, as the medical evidence instead demonstrates findings of flaky skin in between the toes.  Accordingly, his disability will be rated as dermatitis.  

Under DC 7806, which pertains to dermatitis, a 10 percent rating will be assigned where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806. 

The Board notes that the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, DCs 7813 and 7806 was not revised and thus the schedule provides the same rating criteria both prior to and after the change in law. 

Turning to the evidence of record, on March 2008 VA examination, the Veteran reported that while in service, he developed athletes foot which was severe at time of discharge.  After no longer wearing combat boots, his condition improved and the skin healed.  He currently used baby powder to avoid infection.  He had no current skin symptoms.  Physical examination reflected that less than 5 percent of his body was affected.  The skin between his toes was clear and normal.  There were no fungal rashes present on examination.

On February 2011 VA examination, the Veteran reported he had intermittent peeling and itching between his toes.  Physical examination revealed that less than five percent of his body was affected.  Examination of the feet showed no skin alterations.  There was mild skin cracking in between the fourth and fifth toes of each foot consistent with tinea pedis.  The diagnosis was mild dermatophytosis.

VA and private treatment records dated from 2007 to 2012 do not otherwise evidence complaints or treatment for dermatophytosis.

In this case, the Board finds that a rating higher than 10 percent for the Veteran's dermatophytosis are not warranted at anytime during the appeal period.  For one, there is no evidence that the condition covers at least 5 percent of the affected area or of the body.  On both the VA examinations, findings were made that the conditions affected less than 20 percent of the entire body, or of the affected areas.  Further, the Veteran's treatment records do not demonstrate that the fungal condition affects at least 20 percent of the affected area, the hands and feet, or of the entire body.  Also significant, there is no evidence that the Veteran has been prescribed or has taken corticosteroids or other immunosuppressive therapy for his fungal skin condition during the appeal period.  The Veteran himself has stated that he had not treated his dermatophytosis with oral medication.  Accordingly, a higher rating is not warranted under the applicable rating criteria.  38 C.F.R. § 4.118, DC 7806. 

III.  Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Veteran has not testified that his pes planus and dermatophytosis prevents him from working.  Further, the record fails to show that such service-connected disabilities render him unemployable.  Specifically, the evidence reflects that the Veteran left his position due to age and not to his service-connected disabilities, and on VA examination, his service-connected pes planus and dermatophytosis were determined not to limit his ability to function in an occupational setting.  Therefore, the Board finds that the Veteran's pes planus and dermatophytosis do not render him unemployable. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected pes planus and dermatophytosis with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability pictures.  Moreover, to the extent that the Veteran's pes planus and dermatophytosis may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of extra-schedular ratings is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether higher ratings might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that throughout the pendency of the appeal, neither the Veteran's pes planus nor dermatophytosis has warranted a disability rating higher than 10 percent.  As the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for an anxiety disorder is denied.

Service connection for COPD is denied.

Service connection for a skin rash of the upper trunk, under arms, back, groin, and feet is denied.

Service connection for chloracne is denied.

A rating in excess of 10 percent for bilateral pes planus is denied.

A rating in excess of 10 percent for dermatophytosis is denied.


REMAND

Additional development is necessary prior to further disposition of the claims for service connection for erectile dysfunction and restless leg syndrome.

The Veteran contends that his restless leg syndrome was due to living in water-soaked tents for months while in Vietnam.  In March 2009, the Veteran's ex-wife submitted a statement that from the 1970s to the 1990s, the Veteran would awake in the night with restless, jerking legs.  At his June 2012 hearing, the Veteran raised the additional argument that his erectile dysfunction was secondary to his newly service-connected diabetes mellitus.

With regard to the claim for service connection for restless leg syndrome, service treatment records do not reflect complaints related to restless leg syndrome.  VA treatment records reflect that in September 2007, the Veteran carried a diagnosis of well-controlled nocturnal leg cramps.  In May 2008, the Veteran reported a burning sensation in his lower extremities.  The assessment was neuropathic pain.  In October 2010, the Veteran was hospitalized for a cardiac condition.  Neurological examination of the lower extremities, to include sensory and reflex examination, at that time was normal.  

With regard to his claim for service connection for erectile dysfunction, VA treatment records reflect that in September 2007, the Veteran carried a diagnosis of erectile dysfunction.  In November 2007, he asked for medication to treat his erectile dysfunction.  In May 2008, the Veteran reported that although he had some erectile dysfunction, that was due to a lack of chemistry with his wife, but that his libido was intact.  On August 2011 VA diabetes examination, the Veteran did not report any erectile dysfunction.  Onset of diabetes was noted to be 2010.

In this case, the Board finds that in light of the Veteran's and his ex-wife's statements that he had suffered from restless leg syndrome since separating from service, and due to the current diagnosis of restless leg syndrome, the Board finds that it is necessary to obtain an opinion as to whether the Veteran's restless leg syndrome was due to service or had its onset in service.  Also, in light of the Veteran's statements that his restless leg syndrome is secondary to his service-connected PTSD, further opinion as to that contention is also necessary.  With regard to his erectile dysfunction, the Board finds that a VA opinion is necessary to determine whether the Veteran's erectile dysfunction is secondary to his diabetes mellitus or to his PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any erectile dysfunction.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was caused or aggravated (beyond the natural progression of the disease) by his service-connected diabetes mellitus or service-connected PTSD.

2.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any disability exhibited by restless leg syndrome.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's restless leg syndrome was caused by his service or had its onset in service, taking into consideration the Veteran's statements that he suffered from restless leg syndrome since the 1960s that he felt was due to the wet conditions in service.  The examiner should provide the rationale for all opinions provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's restless leg syndrome was caused or aggravated (beyond the natural progression of the disease) by his service-connected diabetes or his service-connected PTSD.

3.  Then, readjudicate the claims for service connection for erectile dysfunction and PTSD.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


